Case 5:19-cv-00615-TJC-PRL Document 32 Filed 04/09/20 Page 1 of 23 PageID 283




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      OCALA DIVISION

RACHELLE BEAUBRUN,                              :
KAYLA BUCHANAN,                                 :
AMANDA DIMURO,                                  :
KRISTEN GODUTO,                                 :
KARA GUGGINO,                                   :
SARA HOEHN,                                     :               Civil Action File
APRIL JOHNSON,                                  :
MAGGIE LEON,                                    :               No. 5:19-cv-615-Oc-32PRL
REBECCA MORA,                                   :
TERRY NAGY-PHILIPS,                             :
LAUREN REYNOLDS,                                :
ANN URSINY,                                     :
CRISTIAN VILLALTA-GARCIA,                       :
KAREN WATSON,                                   :
                                                :
           Plaintiffs,                          :
                                                :
vs.                                             :
                                                :
UNITED STATES OF AMERICA,                       :
                                                :
      Defendant.                                :
______________________________                  :

 PLAINTIFFS’ JOINT RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION TO
                          DISMISS OR SEVER

           COME NOW, Plaintiffs, and through undersigned counsel file this Joint Response in

Opposition to Defendant’s Motion to Dismiss or Sever (Doc. 25.) and show this Court as follows:

      I.       INTRODUCTION

           Defendant seeks to dismiss Plaintiff’s Complaint, or in the alternative to sever, under the

theory that it is immune from civil liability under the Federal Tort Claims Act (the “FTCA”).

However, Defendant’s argument is legally flawed given that Plaintiffs have stated plausible claims

against Defendant arising from the gross negligence and intentional misconduct of prison guards

and administrators at the facilities operated by the Federal Bureau of Prisons.

                                                    1
Case 5:19-cv-00615-TJC-PRL Document 32 Filed 04/09/20 Page 2 of 23 PageID 284




    II.      FACTUAL BACKGROUND

          Plaintiffs filed the instant action against Defendant pursuant to the FTCA asserting claims

for negligence and negligence per se (Count I), assault and battery (Count II), false imprisonment

(Count III), and intentional infliction of emotional distress (Count IV). (See gen. Doc. 1.) All

Plaintiffs were incarcerated, or are currently incarcerated, in facilities operated by the Federal

Bureau of Prisons (the “BOP”). (Doc. 1, at ¶¶ 1-14.) Plaintiffs are all female and were sexually

assaulted, abused and harassed by male prison guards who were given unfettered and unsupervised

one-on-one access to Plaintiffs despite prior instances of sexual misconduct by these guards against

other female inmates. (Id. at ¶¶ 17-28.) The sexual abuse was frequently and easily perpetrated

against Plaintiffs due to the negligence of the BOP in allowing male guards to have one-on-one

solitary access to female inmates and exploit “blind spots” in the prison, i.e., locations in the prison

where they knew video cameras would not be present. (Id. at ¶¶ 111-116, 126 and 161.) Plaintiffs’

negligence claims are based in part on the following facts and theories: (1) Defendant’s negligent

hiring, retention, training, and supervision of the prison guards in question; (2) Defendant’s failure

to adequately investigate claims of sexual abuse and prosecute and punish those guards who

perpetrated the abuse; (3) Defendant’s allowance of male guards to have unrestricted and

unsupervised one-on-one access to female inmates and failure to ensure the prison did not have

blind spots where sexual abuse could occur undetected; (4) Defendant instituting policies that

effectively punished female inmates for reporting abuse; and (5) Defendant instituting policies that

made it virtually impossible for female inmates to receive legal counsel. (Doc. 1, at ¶¶ 17-28, 47-

55, and 157-162.)




                                                   2
Case 5:19-cv-00615-TJC-PRL Document 32 Filed 04/09/20 Page 3 of 23 PageID 285




   III.      ARGUMENT AND CITATIONS TO AUTHORITY

             a. Legal Standards

                     i. Subject Matter Jurisdiction

          Congress created subject matter jurisdiction in Federal District Courts through the

enactment of 28 U.S.C. §§ 1346 et seq. commonly known as the FTCA. 28 U.S.C. § 1346

expressly authorizes District Court subject matter jurisdiction for any claims arising from “injury

or loss of property, or personal injury or death caused by the negligent or wrongful act or

omission of any employee of the [g]overnment while acting within the scope of his office or

employment, under circumstances where the United States, if a private person, would be liable to

the claimant in accordance with the law of the place where the act or omission occurred.” 28

U.S.C. § 1346(b)(1). The FTCA was designed to ensure the United States is liable in the same

manner or extent as a private individual where the wrong took place. Beesley v. United States,

3664 F. 2d 194 (10th Cir. 1966). These provisions allow an individual confined in federal prison

to recover damages sustained due to the negligence of a government employee. United States v.

Muniz,374 U.S. 150, 154-156 (1963).

          The FTCA is not without its own exceptions, namely those outlined in 28 U.S.C. § 2680.

However, district courts have indicated that in evaluating a motion to dismiss, the court should

look to the gravamen of the claim, not mere nomenclature. See gen. Loritts v. United States,489

F. Supp. 103 (U.S. MA 1980) (although styled as a claim for assault, gravamen of claim was in

negligence thus dismissal was improper). Moreover, where the government seeks a dismissal on

the premise that a discretionary function exception applies, it bears the burden of establishing

that defense. Sexton v. United States, 132 F. Supp. 2d 967, 971-972 (U. S. Fla. 2000). The

discretionary function exception does not apply where a federal statute specifically outlines the


                                                   3
Case 5:19-cv-00615-TJC-PRL Document 32 Filed 04/09/20 Page 4 of 23 PageID 286




course of action a government employee must adhere to. Id. Courts analyzing the discretionary

function exception must be careful to not “immunize every governmental act.” Id. at 972. Thus,

“Courts must exercise restraint in insulating the government from nearly all tort liability, because

to do so would frustrate Congress’ purpose in enacting the FTCA.” Id.

                   ii. F.R.C.P. 12(b)(6) Standard.

       Plaintiff must plead “enough facts to state a claim to relief that is plausible on its face” in

order to survive a motion to dismiss. Anderman v. J.P. Morgan Chase Bank, 2020 U.S. App.

LEXIS 4154, *3-4 (11th Cir. February 11, 2020) citing to Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009). The pleadings are construed broadly so that all well-pleaded facts are accepted as true, and

all inferences are viewed in a light most favorable to the plaintiff. Cooper v. Pate, 378 U.S. 546,

546, 84 S. Ct. 1733, 12 L. Ed. 2d 1030 (1964); Doe v. Public Health Trust, 696 F. 2d 901 (11th

Cir. 1983).

       The factual allegations in the complaint must be "enough to raise a right to relief above the

speculative level," and "a formulaic recitation of the elements of a cause of action will not

do." Anderman, at *4, citing to Twombly, 550 U.S. at 555. More particularly, a complaint should

contain enough factual allegations to provide "'fair notice' of the nature of the claim" and the

"'grounds' on which the claim rests." Id. citing to Twombly, 550 U.S. at 555 n.3. “A claim has

facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Anderman, at *4

quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal citation omitted). However, a motion

to dismiss should only be granted when "it appears beyond doubt that the plaintiff can prove no

set of facts in support of his claim which would entitle him to relief." Conley v. Gibson, 355 U.S.

41, 45-46 (1957); see Linder v. Portocarrero, 963 F.2d 332 (11th Cir. 1992).



                                                 4
Case 5:19-cv-00615-TJC-PRL Document 32 Filed 04/09/20 Page 5 of 23 PageID 287




            b. The PLRA Does Not Prohibit Joinder of Similarly Situated Plaintiffs in the Same
               Legal Action.

        Defendant’s argument that Plaintiffs’ Complaint must be dismissed because joinder is

prohibited under the Prison Litigation Reform Act (“PLRA”) fails as a matter of law and does

not require the dismissal of the instant case. Defendant primarily relies on Hubbard v. Haley, 262

F.3d 1194 (11th Cir. 2001) for the proposition that the Eleventh Circuit has held that the PLRA

prohibits multi-plaintiff litigation. However, this overly broad reading is flatly incorrect.

Hubbard addressed the narrow issue of whether multiple indigent plaintiffs could avoid the

PLRA’s in forma pauperis fee provisions by dividing the fee amongst multi plaintiffs. Hubbard,

at p. 1195-1196. The Hubbard court reasoned that the express language of the act required each

plaintiff to pay the full filing fee, and that indigent plaintiffs cannot get around the filing fee

requirement by joining with a plaintiff who can afford to pay the fee nor can the fee be shared

among various plaintiffs. Id. However, the Hubbard Court did not find that PLRA outright

prohibits multiple plaintiffs from joining together. On the contrary, the Hubbard Court focused

its analysis on the strict language of the PLRA as to the filing fee requirements for proceedings

in forma pauperis only. See gen. 28 U.S.C. §1915. Extrapolating these requirements to all cases

involving prisoners, would require this Court to graft language into the act where it doesn’t exist.

C.f., Burke v. Helman, 208 F.R.D. 246 (C.D. Ill. 2002)(motion to compel payment of filing fee

by each plaintiff denied where court disagreed that the PLRA required each plaintiff in multiple

plaintiff suit to pay entire amount of fee). Notably, Defendant does not cite to the express

language of the PLRA. Likely, because the in forma pauperis filing requirement are inapplicable

in the instant case.

        Similarly, Defendant’s reliance on Garcia v. McNeil is equally misguided. The Garcia v.

McNeil, 4:07CV474-SPM/WCS, 2010 WL 4823370, at *2 (N.D. Fla. Aug. 12, 2010), report and

                                                   5
Case 5:19-cv-00615-TJC-PRL Document 32 Filed 04/09/20 Page 6 of 23 PageID 288




recommendation adopted, 4:07-CV-474-SPM WCS, 2010 WL 4818067 (N.D. Fla. Nov. 22,

2010) case is not an Eleventh Circuit court of appeals decision but rather an adopted magistrate

recommendation interpreting Hubbard in an overly broad fashion. This Court should not rely on

Garcia or Defendant’s argument because it would be inapposite to the plain language of the

PLRA. Furthermore, Garcia is not factually similar to the instant case. Garcia once again

addressed prisoners proceeding in forma pauperis who wished to avoid the express fee

provisions of the PLRA by arguing that the class action provisions of Fed. R. Civ. P. 23

governed.

       Even if this Court were to find that the in forma pauperis requirements of the PLRA

applied, the proper remedy would be to enter an order directing that each Plaintiff pay a separate

filing fee. For example, the court in Boriboune v. Berge, 391 F.3d 852 (7th Cir. 2004) found that

each prisoner joining in a multiple-prisoner civil action must pay the full filing fee in accord with

the PLRA and to satisfy the financial incentive of the statute to deter frivolous prisoner litigation.

Boribourne, at p. 855-866. District courts “must accept complaints filed by multiple prisoners if

the criteria of permissive joinder are satisfied.” Suarez v. A1, Civil Action No. 06-2782 (JBS)

(D.N.J. Dec. 13, 2006) (citing Boriboune v. Berge, 391 F.3d 852 (7th Cir. 2004)). Notably, the

Boriboune court cited the Eleventh Circuit opinion in Hubbard, stating that Hubbard’s

conclusion, that obliges “prisoners seeking to proceed in forma pauperis to pay one fee apiece”,

is correct. Boribourne, at p. 855. “[W]hich means that permissive joinder under Rule 20 turns out

not to impair the PLRA's financial incentives after all.” Boriboune, at 855 (citing Hubbard, 262

F.3d 1194 (11th Cir. 2001)). Boriboune concluded that “[i]nstead of adopting a no-joinder rule,

the district court should have ensured that each of the four prisoners was assessed one full filing

fee under § 1915(b)(1).”



                                                  6
Case 5:19-cv-00615-TJC-PRL Document 32 Filed 04/09/20 Page 7 of 23 PageID 289




        The Northern District of Florida recently addressed Hubbard. In Haile v. McCalvin,

4:17CV460-MW/CAS, 2017 WL 5588201 (N.D. Fla. Oct. 19, 2017), report and

recommendation adopted, 4:17CV460-MW/CAS, 2017 WL 5588178 (N.D. Fla. Nov. 20, 2017)

the Court interpreted Hubbard as follows:

        In Hubbard v. Haley, 262 F.3d 1194 (11th Cir. 2001), the Eleventh Circuit Court
        of Appeals held that multiple prisoners could not join their claims together and
        proceed with in forma pauperis status to divide the filing fee. “[T]he intent of
        Congress in promulgating the PLRA was to deter frivolous civil actions brought by
        prisoners by requiring each individual prisoner to pay the full amount of the
        required fee.” 262 F.3d at 1198. Thus, multiple prisoners may not bring a joint civil
        action if they proceed with in forma pauperis status as “the PLRA clearly and
        unambiguously requires” each prisoner to pay the full amount of a filing fee. See
        28 U.S.C. § 1915(b)(1). Accordingly, Plaintiff may not bring this case with other
        named Plaintiffs. Plaintiff is well aware of that fact because he has previously had
        other cases summarily dismissed by the Middle District of Florida. See document
        4 of case # 8:17cv2296-VMC-JSS; document 3 of case # 6:17cv01697-PGB-TBS;
        and document 3 of case # 3:17cv01084-MMH-JBT. Id. at *1 (emphasis added).

        It follows then, that the Haile court interpreted Hubbard to mean that prisoners

proceeding in forma pauperis could not join their claims for the purpose of dividing the

filing fee. In the instant case, there is no desire to divide the filing fee, Plaintiffs are not

seeking to proceed in forma pauperis, and it is a technical procedural issue that can be

rectified if even found to be applicable. Moreover, the instant case clearly meets the joinder

requirements under Fed. R. Civ. P. 20. The claims of all Plaintiffs raise common questions

of law and arise from the same series of occurrences making them appropriate for joinder

in one civil action. See Suarez v. A1, Civil Action No. 06-2782 (JBS) (D.N.J. Dec. 13,

2006) (plaintiffs allowed to join in one action where permissive joinder is practicable and

would promote judicial economy).

            c. Defendant’s Motion to Dismiss Must be Denied Because Plaintiffs’ Action is Not
               Based on PREA.




                                                   7
Case 5:19-cv-00615-TJC-PRL Document 32 Filed 04/09/20 Page 8 of 23 PageID 290




       Defendant contends that Plaintiffs’ claims should be dismissed as they are based on the

Prisoner Rape Elimination Act (the PREA”). However, Defendant’s argument misstates the

causes of action set forth in the Complaint. As discussed supra, FTCA confers jurisdiction on

federal district courts for claims arising from “injury or loss of property, or personal injury or

death caused by the negligent or wrongful act or omission of any employee of the [g]overnment

while acting within the scope of his office or employment, under circumstances where the United

States, if a private person, would be liable to the claimant in accordance with the law of the place

where the act or omission occurred.” 28 U.S.C. § 1346(b)(1).

       Here, Defendant argues that Plaintiff cannot establish a prima facie case for negligence or

negligence per se because PREA does not create any independent causes of action. However,

Plaintiffs are not suing Defendant for their violations of PREA as Defendant argues in its motion.

Instead, Plaintiffs assert negligence claims based on Defendant’s breach of its duty to maintain

the safety and wellbeing of Plaintiffs while they served their sentences. Plaintiffs simply cite to

the PREA requirements regarding sexual misconduct and Defendant’s violations thereof to

support their claim that Defendant owed a duty of care to Plaintiffs and breached that duty.

       The reliance on PREA to show a duty of care is not a novel concept. The 11th Circuit

recently used PREA safety standards as a way to evaluate a Georgia prison’s duty of care and

breach thereof. See Green v. Hooks, 2020 U.S. LEXIS 834, *3-4 (11th Cir. January 6, 2020). In

Green, the 11th Circuit Court found that a Georgia prison properly applied the PREA screening

standards regarding identification of potential victims and/or perpetrators of sexual abuse when

screening a transgender woman. Id. at *23-25. The prison’s application of the PREA screening

standards did not flag the transgender woman as a potential victim or perpetrator of sexual abuse

so she was assigned to a male prison. Id. Thereafter, the transgender woman was raped by



                                                  8
Case 5:19-cv-00615-TJC-PRL Document 32 Filed 04/09/20 Page 9 of 23 PageID 291




another inmate. Id. The Green court found that the transgender woman could not prove that the

prison breached its duty of care towards her safety because it properly followed the PREA

screening protocols. Id. It follows then, that Plaintiffs can rely on the requirements of PREA to

establish the duty of care owed by Defendant while they are serving their sentences.

       Under Florida law, a plaintiff must show that the defendant owes a legal duty, that

defendant breached that duty and said breach caused injury to plaintiff and damages flowed from

that injury. Paterson v. Deeb, 472 So. 2d 1210, 1214 (Fla. 1st DCA 1985). Here, Plaintiffs have

stated facts to show a plausible negligence claim under Florida law, a duty of care while in

Defendant’s custody and Defendant’s subsequent breach of those duties. At this stage of the

process, the Plaintiffs must plead “enough facts to state a claim to relief that is plausible on its

face”. Anderman, 2020 U.S. App. LEXIS 4154 at *3-4. Plaintiffs have met this basic

requirement. PREA outlines minimum expectations for the safety and wellbeing of inmates

while in custody. The allegations of the Complaint detail numerous instances of Defendant’s

breach of its prescribed duties. (See gen. Doc. 1.) Accordingly, Defendant’s Motion to Dismiss

must be denied.

           d. The Discretionary Function Defense Does Not Bar Plaintiffs’ Claims in this
              Action.

       Defendant’s argument that Plaintiffs’ claims must be dismissed because it is immune

from claims under the discretionary function exemption fails as a matter of law. Although

Plaintiffs bear the initial burden of proof on subject matter jurisdiction, the burden of proving the

applicability of the discretionary function exemption as an affirmative defense falls upon

Defendant. Sexton, 132 F. Supp. 2d at 971-972. The discretionary function exception does not

apply where a federal statute specifically outlines the course of action a government employee

must adhere to. Id. Courts analyzing the discretionary function exception must be careful not to

                                                  9
Case 5:19-cv-00615-TJC-PRL Document 32 Filed 04/09/20 Page 10 of 23 PageID 292




“immunize every governmental act.” Id. at 972. Thus, “Courts must exercise restraint in

insulating the government from nearly all tort liability, because to do so would frustrate

Congress’ purpose in enacting the FTCA.” Id.

       Here, Defendant contends that it is insulated from liability because employment and

termination choices are discretionary and thus it remains immune to Plaintiffs’ claims. However,

Congress enacted PREA and other statutes to set a minimum standard that corrections officials

must comply with for the safety of inmates. Defendant cannot attempt to shield itself from

responsibility by arguing that its decision in hiring sexual predators falls within this limited

discretionary exception. On the contrary, Courts have held that “[j]ail administrators are not

permitted to ‘bury their heads in the sand’ and ignore…obvious risks to the inmate population

they have an affirmative duty to protect.” Walton v. Dalton, 752 F.3d 1109 (8th Cir. 2014). “Jail

officials who provide ‘no training’ on sexual abuse and leave their employees ‘virtually

unsupervised’ are deliberately indifferent to the substantial risk that jailers might abuse

detainees.” Drake v. City of Haltom City, 116 F. App. 897, 900 (5th Cir. 2004).

       In the instant case, Plaintiffs have alleged that prison officers engaging in sexual abuse

lacked proper training and were not properly supervised or disciplined. (See gen. Doc. 1.)

Plaintiffs further alleged that correctional officers were provided unrestricted and unsupervised

access to Plaintiffs despite previous complaints of sexual misconduct. (Id. at ¶ 17-28, and 46).

These prisons created a system of retaliation, threats, and coverups that prevented Plaintiffs from

reporting instances of sexual misconduct which directly resulted in subsequent injuries to

Plaintiffs. (Id. at ¶¶ 46-50.) Here, Defendant cannot avoid liability by arguing that the

correctional officers’ criminal conduct had an ‘element of judgment or choice’ so as to render

Defendant immune. Plaintiffs’ factual allegations about Defendant’s systematic and willful



                                                 10
Case 5:19-cv-00615-TJC-PRL Document 32 Filed 04/09/20 Page 11 of 23 PageID 293




ignorance of the most basic safety standards are sufficient to establish a plausible claim against

Defendant.

        Moreover, the FTCA provides in Subsection 2680 (h) that with regard to acts or

omissions of investigative or law enforcement officers of the United States Government “the

general waiver of sovereign immunity in the FTCA appl[ies] to any claim arising…out of

assault, battery, false imprisonment, false arrest, abuse of process, or malicious prosecution.” As

such, assault and battery (Count II), false imprisonment (Count III), and intentional infliction of

emotional distress (Count IV) survive under the plain language of the FTCA. See Millbrook v.

United States, 569 U.S. 50 (2013) (holding that the FTCA waives sovereign immunity for

intentional torts).

        It is important to note that courts have held that qualified immunity offers protection to

individual public officers performing discretionary functions “insofar as that conduct does not

violate clearly established statutory or constitutional rights of which a reasonable person would

have known.” Sherrad v. Johnson, 607 F.3d 1359, 1363. Both the State of Florida and the

Federal Government have policies articulating that correctional officials have no right to engage

in any sexual acts with inmates. Thus, Defendant cannot argue that it has discretion in permitting

criminal sexual assault to continue at its prison facilities.

        Likewise, Defendant cannot hide behind a discretionary exemption argument where no

correctional officer has the discretion to engage in sexual acts with an inmate, nor do the prisons

have the discretion to create a system protecting such criminal conduct. In evaluating the

discretionary exemption arguments advanced by Defendant, this Court should focus on “whether

the controlling statute or regulation mandates that a government agent perform his or her

function in a specific manner.” Hughes v. U.S., 110 F.3d 765, 768 (11th Cir.1997). Here, the law



                                                   11
Case 5:19-cv-00615-TJC-PRL Document 32 Filed 04/09/20 Page 12 of 23 PageID 294




clearly prohibits the correctional officers from engaging in sexual assault of inmates. Id. at 678.

As such, Defendant’s argument that it is immune from suit must fail.

       Similarly, Defendant’s argument that federal statutes cannot provide a basis for claiming

a breach of duty must also fail. Here, Defendant relies on Johnson v. Sawyer for the proposition

that federal statutes cannot provide the basis for a claim alleging breach of duty by correction

officials. However, this interpretation is fundamentally flawed. The Johnson Court concluded,

that “even where the specific behavior of federal employees is required by federal statute,

liability to the beneficiaries of that statute may not be founded on the Federal Tort Claims Act if

state law recognizes no comparable private liability.” Johnson v. Sawyer, 47 F.3d 716, 727 (5th

Cir. 1995). However, the Johnson Court did not conclude that a violation of the federal statute

provides no standard of conduct, instead it found that the violation of the standard of conduct

must also support a state cause of action in tort. Id. at 727-433.

       The conduct of Defendant’s correctional officers supports Plaintiffs’ claims both in

negligence, as discussed supra, and in tort under state law. In the instant case, Florida Statute

944.35 expressly prohibits correctional officers from engaging in sexual misconduct with

inmates. It follows then, that federal corrections employees who do not conform to the PREA

standards and engage in sexual acts with an inmate are also guilty of breaching Florida State

law.

       Similarly, pursuant to 18 USC Section 2243 (b), correctional officers and guards are

statutorily precluded from engaging in sexual acts with any inmates. 18 U.S.C. § 2243 (b)

provides that “[w]hoever… in a Federal prison…knowingly engages in a sexual act with another

person who is (1) in official detention; and (2) under the custodial, supervisory, or disciplinary

authority of the person so engaging;…shall be fined under this title, imprisoned not more than 15



                                                 12
Case 5:19-cv-00615-TJC-PRL Document 32 Filed 04/09/20 Page 13 of 23 PageID 295




years, or both.” This language clearly and unambiguously makes it a crime to engage in sexual

activity with a prisoner. Both these statutes remove all doubt as to the impropriety of the

correctional officers. Thus, while Defendant can argue that corrections authorities are relying on

their discretionary powers to determine how to supervise the inmates of the corrections facility,

the language of Section 2243 (b) makes it clear that they are simply not authorized to use

discretion in permitting sexual acts against inmates.

       Lastly, Defendant’s argument that Plaintiffs cannot assert a claim for negligent hiring

because they have not alleged that Defendant knew of any misconduct by the correctional

officers prior to being hired fails as a matter of law. Under Florida law, a party may recover for

negligent hiring or negligent retainment against an employer for injuries sustained as a result of

an act outside the scope of employment by an employee where the employer knew or should

have known of the employee’s unfitness for the job and fails to take further action. Garcia v.

Duffy, 492 So. 2d 435 (2d DCA 1986). Here, Plaintiff has articulated that despite management’s

knowledge of sexual misconduct by these specific officers, they were permitted unrestricted and

unsupervised access to Plaintiffs which directly resulted in their injuries. (Doc. 1, at 17-28).

Accordingly, Plaintiffs have stated a plausible claim and Defendant’s motion must be denied.

           e. Failure to Investigate Sexual Abuse

       Defendant’s contention that Plaintiffs’ claims arising from the failure to investigate must

be dismissed because decisions to investigate, prosecute or enforce are inherently discretionary

also fails. Plaintiffs’ claims do not arise from law enforcement’s failure to prosecute. Instead,

Plaintiffs’ claims arise from Defendant’s consistent failure to meet its duty to ensure the safety

on inmates. The BOP and prison officials are responsible for the housing and safety of inmates.

See Diamond v. Owens, 131 F. Supp. 3d. 1346, 1376 (M.D. Fla. 2015). Moreover, an inmate



                                                 13
Case 5:19-cv-00615-TJC-PRL Document 32 Filed 04/09/20 Page 14 of 23 PageID 296




may bring an action under the FTCA to recover damages from the United States Government for

personal injuries sustained during confinement in a federal prison, due to negligence. United

States v. Muniz, 374 U.S. 150, 150, 83 S. Ct. 1850, 10 L. Ed. 2d 805 (1963). Notably, courts in

other contexts have held that a failure to investigate allegations of sexual abuse can constitute a

basis for negligence. See gen. Doe v. School Board, 403 F. Supp. 3d. 1241, 1266 (S.D. Fla.

2019). The rationale behind such decisions being that negligent investigation and response could

proximately cause a plaintiff’s harm. Id. Here, Plaintiffs’ Complaint alleges that Defendant was

negligent, in part, by failing to adequately investigate allegations of sexual abuse which could

have prevented the later sexual assaults suffered by Plaintiffs at the hands of repeat sexual

predators. More particularly, a full investigation of Officer Palomares (who abused 10 of the

plaintiffs) would have revealed was a known sexual predator and could have prevented

subsequent attacks. (See gen. Doc. 1 at ¶ 21.)

        This Court should not be persuaded by Defendant’s attempt to mischaracterize Plaintiff’s

claims by restating Plaintiff’s allegations under different theories instead of the negligence

claims actually asserted. Yet, even under different theories, Defendant is not entitled to absolute

immunity. In Heckler v Chaney, inmates brought action to compel Food and Drug

Administration to take enforcement action under the Federal Food, Drug, and Cosmetic Act with

respect to drugs used for lethal injections used to carry out the death penalty. Heckler v. Chaney,

470 U.S. 821 (1985). Although the Court ultimately held that such specific decisions were

traditionally committed to agency discretion, immunity is not absolute: “[W]e emphasize that the

decision is only presumptively unreviewable; the presumption may be rebutted where the

substantive statute has provided guidelines for the agency to follow in exercising its

enforcement powers.” Id. at 832-833. Emphasis added. In the instant case, PREA provides ample



                                                 14
Case 5:19-cv-00615-TJC-PRL Document 32 Filed 04/09/20 Page 15 of 23 PageID 297




guidelines regarding sexual misconduct and the safety of inmates. See also United States v. Hall,

559 F.2d 1160 (9th Cir. 1977) (prosecutorial discretion not absolute); Adams v. Richardson 156

U.S. App. D.C. 267, 480 F.2d 1159 (1973) (same). As such, Defendant’s Motion must be denied.

               f. Plaintiffs’ Have Sufficiently Pled Negligence Regarding Defendant’s Transfer of
                  Inmates and Denial of Access to Counsel

        Defendant’s contention that Plaintiffs claims arising from the transfer of inmates and

access to counsel fail to state a claim again fails. Plaintiffs are not asserting stand-alone claims for

retaliatory conduct against Defendant. Instead, Plaintiffs have asserted the factual background

regarding how Defendant’s conduct continually violated their duties and obligations under PREA

and Florida law. Defendant’s negligence is evidenced, in part, by Defendant allowing prison staff

to implement a system of retribution for all inmates who dared report instances of sexual assault

by causing those who do report to be subject to immediate transfer to higher security state prisons

where victims are cut off from family, friends and access to investigators. (Doc. 1 at ¶¶ 45, and

49-52.) Defendant’s actions intentionally discouraged reporting instances of sexual abuse and are

part and parcel of Defendant’s failure to ensure the safety of its inmates. As discussed supra, the

Court in Heckler recognized that the cases involving agency discretion do not support a claim of

absolute discretion, but merely a presumption of immunity, which can be overcome “where it

could justifiably be found that the agency has “consciously and expressly adopted a general policy”

that is so extreme as to amount to an abdication of its statutory responsibilities.” Heckler, 470 U.S.

821 at n. 4.

        Here, the Plaintiffs have pled facts showing that the Coleman Management Team, the FCI

Tallahassee Management Team, and the Prison Investigative Agencies had consciously and

expressly adopted a general policy that was so extreme as to amount to an abdication of their

statutory responsibilities under PREA to follow specific procedures related to the enforcement of

                                                  15
Case 5:19-cv-00615-TJC-PRL Document 32 Filed 04/09/20 Page 16 of 23 PageID 298




the zero tolerance policy. (Doc. 1 at ¶¶ 45, and 49-52.) The sweeping action of transferring sex

victims to a state court prison facility thwarted the investigation into the allegations of sexual abuse

by prohibiting any real investigation from taking place at all. This is in direct violation of the zero-

tolerance policy and the prohibition against punishing the sex victims with involuntary segregated

housing, loss of their privileges and work permits. Accordingly, Defendant’s Motion to Dismiss

must be denied.

            g. Prohibited Sex Acts

        Defendant’s argument that the claims by Plaintiffs Goduto, Buchanan, Hoehn, Ursiny,

Villatia-Garcia and Guggino (collectively, the “Six Victims”) must be dismissed because they

did not allege a “sexual act” fails outright. Contrary to Defendant’s characterization, the Six

Victims allege conduct that encompasses the definition of prohibited sexual acts for purposes of

this motion to dismiss. 18 U.S.C. Section 2246(c) defines the “sexual act” as penetration of any

kind “however slight” of hands or fingers into the “genital opening”. All Six Victims

specifically allege the prison officials groped them by rubbing and grabbing or penetrating their

genitals. (Doc. 1, at ¶¶ 78-83, 87-91, 99-104, 138-143, and 144-149.) Such sexual misconduct is

a “sexual act” when during the course of the assault the officer inserted their hand, fingers,

genitals, mouth, or other object into the genital opening of the Six Victims, no matter “however

slight” or whether the penetration was under or over clothing.

        Defendant seems to take the position that it is immune from the acts inflicted upon the

Six Victims because none are under sixteen and have not explicitly plead rape or genital to

genital penetration. However, the definition of “sexual act” clearly encompasses any kind of

penetration “however slight” of hands or fingers into the “genital opening”. 18 U.S.C. § 2246 (c).

Moreover, a ‘de minimis’ argument regarding injuries as a result of these sexual acts would be a



                                                  16
Case 5:19-cv-00615-TJC-PRL Document 32 Filed 04/09/20 Page 17 of 23 PageID 299




question of fact, and not whether a proper claim has been plead. See gen. DOE v. United States

976 F. 2d 1071 (7th Cir. 1991) (holding that children abused in a government day care center

could sue for sexual contact). See also BOP Program Statement P5324.11 entitled “Sexually

Abusive Behavior Prevention and Intervention.” Lastly, the Six Victims contend that the damage

sustained as a result of these sexual acts inflicted upon them resulted in physical trauma along

with mental and emotional distress. (Doc. 1, at ¶¶ 78-83, 87-91, 99-104, 138-143, and 144-149.)

Simply put, Defendant cannot minimize the injuries sustained by the Six Victims by arguing that

their injuries ‘were not that bad’. Defendant’s motion to dismiss must be denied.

           h. Equitable Tolling Should Be Applied to Ms. Guggino’s Case

       The law on equitable tolling is well established. It is designed to provide relief for

persons who missed the filing date set by the statute of limitations through no fault of their own.

As the appellate courts have held, “The statute of limitations must not be applied too harshly….”

Jones v. Davis, 922 F.3d 271, 278 (2019). Furthermore, equitable tolling is granted when a

“strict application of the statute of limitations would be inequitable. Rx.com v. Media Health

Solutions, Inc., 558 U.S. 992 (2009). The court looks to see if the Plaintiff used reasonable

diligence in filing his or her case. Jones at 279. The elements of equitable tolling are 1) a

complaint filed passed the deadline established by the statute of limitations, 2) an extraordinary

circumstance that caused the Plaintiff to miss the date not caused by the Plaintiff and are

unavoidable, 3) and due diligence in filing a claim after the statute of limitations had passed.

While the Defendant has asked this Court to set a hard and fast standard to decide whether or not

to grant equitable tolling, the appellate court have said it must be “based on a flexible case by

case analysis. Jones at 278.




                                                 17
Case 5:19-cv-00615-TJC-PRL Document 32 Filed 04/09/20 Page 18 of 23 PageID 300




       Despite the desperate arguments of the Defendant, Plaintiff Guggino has alleged facts

which caused her to miss the statute of limitations deadline that meet the extraordinary

circumstances necessary to defeat a Motion to Dismiss. Ms. Guggino alleges that she was

subject to a series of continuous criminal acts by Defendant’s correctional officers while she was

held as a prisoner at FCI Tallahassee. (Doc. 1 at ¶ 91-98.) She was transferred to FCI Aliceville

in Alabama and then to Coleman in Florida in 2018, when she presented her claim. The

Defendant argues that she should have filed her case at FCI Tallahassee or upon transfer to

Aliceville. This argument completely ignores the reality of Ms. Guggino’s imprisonment,

including the threats, reprisals, punishments, destruction of property, and access to outside agents

that could assist with her claims.

       In particular, Ms. Guggino alleged that when FCI Tallahassee prison officials became

aware of the continues sexual abuse perpetrated on her by Mr. Ordialez, prison administrators

punished her by placing her in the special housing unit which resulted in her having a 23 hour a

day lockdown with no phone or email privileges. (Doc. 1 at ¶¶ 91-98.) These restrictions were

strategically administered by Defendant as retribution against Ms. Guggino and intended to

dissuade her from reporting details of the abuse. Combined with the direct threats from Mr.

Ordialez against her family and his contention that he had “friends” in all parts of the prison

system that would ensure immediate retribution for any disclosures of sexual misconduct, Ms.

Guggino was coerced and threatened into submission while Mr. Ordialez was protected by

Defendant. (cite to complaint) Thus, her decision not to proceed with a claim while at FCI

Tallahassee was not only reasonable but based on valid concerns over the way the Defendant

reacted to the news of sexual misconduct.




                                                 18
Case 5:19-cv-00615-TJC-PRL Document 32 Filed 04/09/20 Page 19 of 23 PageID 301




        Upon arriving at the Aliceville facility, Ms. Guggino discovered that most of her personal

belongings had been confiscated, including her journal which detailed the instances of sexual

abuse that she had endured in Tallahassee. (Doc. 1 at ¶ 95.) Furthermore, she was placed in the

special housing unit for weeks at a time and denied all contact with the outside world. (Doc. 1 at

¶¶ 91-98.) Certainly, these facts evidence that the correction officials in Alabama were aware of

what had happened in Tallahassee and were immediately engaged in conduct that would

discourage Ms. Guggino from making any claims.

        The case of Echemendia v. United States, 710 F. App’x 823, 827 (11th Cir. 2017) cited by

the Defendant is not on point with the facts presented here. In Echemendia the Plaintiff used his

injury and hospitalization as an excuse for missing the statute of limitations. The court rejected

this because the disability did not extend through the entire two-year statute of limitations. Here,

Ms. Guggino has alleged that she was in fear of bringing the action for the entire time period that

she is requesting that the statute of limitation be extended. Ms. Guggino was only in a position to

prosecute her claim after she was transferred to Coleman as she discovered a large number of

women were prepared to make claims of sexual improprieties as part of a protected group.

        Instead, this case is more akin to Arce v. Garcia, 434 F.3d 1254 (11th Cir. 2006). In that

case refugees from El Salvador sued individual defendants in the United States District Court for

the Southern District of Florida for atrocities committed in El Salvador pursuant to the Alien

Tort Claims Act which allowed them to sue in the U.S. courts. The defendants in Arce claimed

that the plaintiffs filed their case after the expiration of the statute of limitations. Id. at 1260-

1262. The plaintiffs explained that they feared reprisals against their families that remained in El

Salvador if they had filed against the defendants who were associated with the ruling party. Id.




                                                   19
Case 5:19-cv-00615-TJC-PRL Document 32 Filed 04/09/20 Page 20 of 23 PageID 302




The 11th circuit found that this fear of reprisal was an extraordinary circumstance that justified

waiting until the regime had fallen before filing the claims against the individual defendants. Id.

         The facts in the instant case in light of the Arce decision show that Ms. Guiggino was

subject extraordinary circumstances existed that were specifically designed to suppress Ms.

Guggino from exercising her rights to bring her claim. Not only had her family been threatened,

she was subjected to threats of punishment, and endured actual punishment and restrictions

designed to make it almost impossible for Ms. Guggino to exercise her rights. These facts are

certainly sufficient to establish that Ms. Guggino had a reasonable belief that if she had made her

complaint either while in Alabama or Tallahassee that she would be subject to harsh treatment

within the prison system. The facts as alleged clearly establish a prima facie showing of

extraordinary circumstances that would allow equitable tolling to exist.

   IV.      CONCLUSION

   Defendants Motion to Dismiss must be summarily denied. A motion to dismiss should only be

granted when "it appears beyond doubt that the plaintiff can prove no set of facts in support of his

claim which would entitle him to relief." Conley v. Gibson, 355 U.S. at 45-46. Here, Plaintiffs

have asserted enough facts to state a claim that is plausible on its face thus meeting the

requirements of Iqbal, 556 U.S. at 678. When construed broadly so that all well-pleaded facts are

accepted as true, and all inferences are viewed in a light most favorable to the plaintiffs,

Defendant’s Motion to Dismiss is without merit.

   Moreover, the Complaint clearly articulates that this Court has subject matter jurisdiction to

resolve Plaintiffs’ claims. When looking at the gravamen of Plaintiff’s claims, it is clear that

Defendant lacks immunity. Moreover, the discretionary function does not help Defendant

immunize itself from the repeated sexual assaults sustained in its prisons with its knowledge by



                                                 20
Case 5:19-cv-00615-TJC-PRL Document 32 Filed 04/09/20 Page 21 of 23 PageID 303




Plaintiffs. Thus, this Court should “exercise restraint in insulating the government from nearly all

tort liability, because to do so would frustrate Congress’ purpose in enacting the FTCA.” Sexton

v. United States, 132 F. Supp. 2d at 971-972.

       WHEREFORE, Plaintiffs respectfully request the entry of an order denying Defendant’s

Motion to Dismiss.

       This 9th day of April 2020.

                                                     Respectfully submitted,

                                                     BUSCH, SLIPAKOFF, MILLS &
                                                     SLOMKA, LLC

                                                     By: /s/Bryan E. Busch
                                                     BRYAN E. BUSCH (Pro Hac Vice)
                                                     Georgia Bar No. 006055
                                                     bb@bsms.law
                                                     3350 Riverwood Parkway, NE
                                                     Suite 2100
                                                     Atlanta, Georgia 30339
                                                     (404)800-4064 (Telephone)

                                                     By: /s/ Christopher Y. Mills
                                                     CHRISTOPHER Y. MILLS
                                                     Florida Bar No. 72207
                                                     cm@bsms.law
                                                     319 Clematis Street
                                                     Suite 109
                                                     West Palm Beach, Florida 33401

                                                     Counsel for Plaintiffs Rachelle Beaubrun,
                                                     Kayla Buchanan, Kristen Goduto, Kara
                                                     Guggino, Sara Hoehn, April Johnson, Terry
                                                     Nagy-Philips, Ann Ursiny, Cristian Villata-
                                                     Garcia, and Karen Watson.




                                                21
Case 5:19-cv-00615-TJC-PRL Document 32 Filed 04/09/20 Page 22 of 23 PageID 304




                                           DININ LAW GROUP, P.A.

                                           By: /s/ Max G. Soren
                                           Max G. Soren, Esq.
                                           Florida Bar No.: 623431
                                           inbox@dininlawgroup.com
                                           4200 NW 7th Avenue
                                           Miami, Florida 33127
                                           (786) 431-1333 (Telephone)

                                           Counsel for Plaintiffs Amanda Dimuro,
                                           Rebecca Mora, and Lauren Reynolds


                                           DEMILES LAW, P.A.

                                           By: /s/ James A. DeMiles
                                           James A. DeMiles, Esq.
                                           Florida Bar No. 15974
                                           James@DeMilesLaw.com
                                           3440 Hollywood Blvd., Suite 415
                                           Hollywood , Florida 33021-6933
                                           (954) 241-4246 (Telephone)

                                           Counsel for Plaintiffs Amanda Dimuro,
                                           Rebecca Mora, and Lauren Reynolds

                                           REIZENSTEIN AND ASSOCIATES, P.A.

                                           By: /s/ Philip L. Reizenstein
                                           Philip L. Reizenstein, Esq.
                                           Florida Bar No. 634026
                                           Philreizenstein@protonmail.com
                                           2828 Coral Way
                                           Suite 540
                                           Miami, Florida 33145
                                           (305) 444-0755 (Telephone)

                                           Counsel for Plaintiff Maggie Leon




                                      22
Case 5:19-cv-00615-TJC-PRL Document 32 Filed 04/09/20 Page 23 of 23 PageID 305




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on April 9, 2020, I electronically filed the foregoing with the

Clerk of the County by using the CM/ECF electronic filing system, which will send notice of the

filing to the following CM/ECF participants:


Adam R. Smart
Assistant United States Attorney
USA No. 195
Julie R. Posteraro
Assistant United States Attorney
USA No. 157
400 W. Washington Street, Suite 3100
Orlando, Florida 32801
Telephone: (407) 648-7500
adam.smart@usdoj.gov
Julie.Posteraro@usdoj.gov
Counsel for Defendant



                                     /s/ Bryan. E. Busch
                                     BRYAN E. BUSCH




                                               23
